DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claims 1-21 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


3.	Claim(s) 1, 6, 9, 10, 12, 13, 14, 17, 19-21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Arajima (JP 2007238455 A – English translation) with The Encyclopedia of Trees (“Ficus retusa F. nitida” http://www.llifle.com/Encyclopedia/TREES/Family/Moraceae/18329/Ficus_retusa_f._nitida)  and SelecTree (“Indian Laurel Fig or Chinese Banyan” https://selectree.calpoly.edu/tree-detail/609) providing synonyms for “Ficus retusa ssp. nitida”.
	Arajima teaches a method for reducing melanin production in skin in order to bleach and whiten the skin by applying an extract from Ficus microcarpa (see overview and paragraph 1 in the translation).  “Ficus microcarpa” is a synonym for “Ficus retusa ssp. nitida” as defined in the art (see The Encyclopedia of Trees and SelecTree articles).  Arajima teaches that the application of the composition is useful for treating stains on the skin (unevenly colored skin) and improving skin firmness (skin tone).  The reference teaches that the composition can be in the form of an emulsion, cream, lotion, or solution.  In addition, the reference teaches that the composition can be from any part of the plant (the whole plant) and can be extracted with water or an alcohol such as ethanol.  The reference teaches that the extract can be used at a concentration between 0.001 and 25% with a 1% concentration specifically exemplified (see paragraphs 7-10, 14-16, 20, 36, 38-41).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

4.	Claims 1-14 and 15-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arajima (JP 2007238455 A – English translation).
	The teachings of Arajima are discussed above.  While the reference specifically teaches whitening the skin and treating unevenly colored skin by suppressing melanin production, the reference does not specifically teach treating hyperpigmented skin, melasmic skin, sunspots, age spot, or freckles.  However, an artisan of ordinary skill would reasonably expect that the skin whitening method would work to even the color of known types of discolored skin including hyperpigmented skin, melasmic skin, sunspots, age spot, or freckles.  This reasonable expectation of success would have motivated the artisan to modify the generic skin whitening method of the reference to include the specific treatment of hyperpigmented skin, melasmic skin, sunspots, age spot, or freckles.  Therefore, these claims are considered to be an obvious modification of what was known in the art at the time of the invention.
	The reference teaches including water, moisturizing agents, preservatives, and thickening agents in the composition (see paragraphs 18 and 38-51).  The reference does not specifically teach including chelating agents in the composition.  However, the reference does teach that any known cosmetic ingredient can be used.  Chelating agents are commonly used in cosmetic compositions.  Thus, the artisan would be motivated to employ these commonly used ingredients in the cosmetic taught by the reference.
	In addition, the reference teaches that the extract can be powdered (see paragraph 17), but does not specifically teach that the powdering extracted is lyophilized.  Lyophilization is a well known, commonly used technique to produce a powder that an artisan of ordinary skill would routinely employ. Thus, the use of a lyophilized extract is considered to be an obvious modification of the reference’s powdered composition.
5.	Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arajima (JP 2007238455 A – English translation) as applied to claim 1-14 and 16-21 above, and further in view of Burke-Colvin (US 2010/0260695).
	The teachings of Arajima are discussed above.  The reference does not specifically teach including ginger, sesame, sandalwood, and vetiver oil in the composition.  However, Burke-Colvin teaches using these ingredients in compositions that whiten the skin (see paragraphs 3-8 and 75).
These references show that it was well known in the art prior to the invention to use the claimed ingredients in compositions that whiten the skin.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
	Based on the disclosure by these references that these substances are used in compositions to whiten the skin, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating compositions to whiten the skin.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).

6.	No claims are allowed.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655